DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on April 27, 2020, in which claims 1, 3, 4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 have been amended.  Claims 5, 10, 12, 17, 22 and 25 have been canceled.  Accordingly, claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 are now pending and being presented for examination.
Status of Claims
3.	Claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 are pending, of which claims 1-4, 7, 8, 11, 13-16, 19, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1).  Claims 6, 9, 18, 20 and 21 are rejected under 35 U.S.C. 103.  Claims 13-16, 18-21, 23 and 24 are also rejected under 35 U.S.C. 101.  Claims 8, 20 and 26 are also rejected under 35 U.S.C. 112(b).
Information Disclosure Statement
4.	The information disclosure statements, filed April 27, 2020 and December 17, 2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
6.	Claims 8, and 20 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 8, lines 3-4 recite, “reconfiguring one or more monitoring sessions taking the indication into account or the identified change”.  This limitation is vague and indefinite in that 1) it would appear that the limitation comprises a typographical error, rendering the limitation incomplete, and/or 2) there is lack of antecedent basis for the recited “identified change,” there being no prior recitation or mentioning of any “identified change” any place within either dependent claim 8 or independent claim 1, of which dependent claim 8 directly depends from.
	As to claim 26, claim 26 recites the limitation “to carry out the method according to claim 1, as performed by the network node or the monitoring node” on lines 4-5.  There is insufficient antecedent basis for this limitation in the claim, as it is not readily understood as to which “monitoring node” is being referenced, particularly since no  “monitoring node” is being recited in independent claim 1.  That is, independent claim 1 is recited as being performed by a “network node,” and while a “network node” is being recited in claim 26, it is thus unclear as to whether Applicant intends on making reference to the recited “network node” of independent claim 1, or alternatively, some other “monitoring node” yet to be claimed.	There is lack of antecedent basis and/or inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.
	For clarity and prior art purposes, Examiner will interpret the recited clause “the network node or the monitoring node” as taken to mean the “network node” of claim 1.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:	Whoever invents or discovers any new and useful process, machine, 	manufacture, or composition of matter, or any new and useful improvement 
8.	Claims 13-16, 18-21, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason”.  See MPEP, 2106.03 II, Revision June 2020 [R-10.2019]
	As per claim 13, it appears that claim 13 would reasonably be interpreted by one of ordinary skill in the art as a “network node” of “software per se,” failing to fall within a statutory category of invention.  While recited as a “network node for handling monitoring of applications and/or services in a communication network,” nevertheless the recited “node” can reasonably be interpreted by the skilled artisan as software “node” that performs the monitoring functions.  Thus, such a “network node” alone (a claimed apparatus comprising software units/applications alone) is not a machine, and it is clearly not a process, manufacture nor composition of matter.  Therefore the claim is not limited to statutory subject matter and is therefore nonstatutory (Examiner respectfully suggests that the claim should be amended to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “a CPU coupled to a memory” to the claim).
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	A person shall be entitled to a patent unless –	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale, or otherwise available to the public before the effective 	filing date of the claimed invention.
11.	Claims 1-4, 7, 8, 11, 13-16, 19, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebastien Alexandre Roland Rodriguez (United States Patent No. US 10,476,766 B1), hereinafter “Rodriguez”.
	Regarding claim 13, Rodriguez discloses a network node for handling monitoring of applications and/or services in a communication network, the network node being configured to (metrics manager 124 (See FIG. 1) within monitoring service 166) (Rodriguez, FIG. 1, col. 7, ll. 10-11):	obtain an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein after the service provider network 120 (See again, FIG. 1, and also FIG. 2) provides the available metrics, the customer may select the metrics to monitor) (Rodriguez, FIGS. 1 and 2, col. 2, ll. 63-64);	obtain a location of deployment of the service and/or application (wherein upon selection of an available metric, a GUI may be updated to show actual metric data collected from the computing resources executing in the specific infrastructure defined by the customer (e.g., data from the last five minutes) for the selected metric) (Rodriguez, col. 3, ll. 2-6, col. 8, ll. 57-62);	identify one or more ongoing monitoring sessions for monitoring one or more metrics based on the metric associated with the indication and the location of deployment of the application or service (wherein again, selection may be based on metric data collected from on ongoing monitoring session (i.e., the last 5 minutes)) (Rodriguez, col. 3, ll. 2-6, col. 8, ll. 57-62);	select a monitoring process based on the identification (wherein after viewing the actual metrics data obtained from the defined infrastructure, the customer may then select the metric for monitoring, including purchasing or receiving a free trial) (Rodriguez, col. 3, ll. 8-11 and 13-15, col. 8, ll. 65-67); and	trigger the selected monitoring process (again, selecting and purchasing metric for monitoring) (Rodriguez, col. 3, ll. 13-15, col. 9, ll. 1-2).
	As to claim 14, Rodriguez discloses the network node according to claim 13, wherein the indication comprises a request for monitoring the metric of the service and/or application (again, selection is a request to monitor the selected metric) (Rodriguez, col. 3, ll. 8-11 and 13-15, col. 9, ll. 1-2).
	Regarding claim 15, Rodriguez discloses the network node according to claim 14, further being configured to provide one or more results of the one or more ongoing monitoring sessions to a party requesting the monitoring of the metric of the service and/or application (again, providing the results to the customer. In particular, FIG. 3D is a screen diagram showing an illustrative GUI 345 that displays purchased metrics along with a snapshot of collected metric data. The GUI 345 may be generated by the metrics manager 124, shown in FIG. 1, and presented on a computing device, such as the computing device 130 by an application, such as a Web browser) (Rodriguez, FIGS. 1 and 3D, col. 14, ll. 4-9).
	Regarding claim 16, Rodriguez discloses the network node according to claim 15, further being configured to:	schedule, in frequency and/or phase, one or more measurements of the identified one or more ongoing monitoring sessions taking resource limitations into (wherein the frequency of the collection may be configured by the customer (e.g., every 1 minute, 2 minutes, 10 minutes, whenever a value changes, etc.)) (Rodriguez, FIG. 4, col. 16, ll. 39-42);	obtain one or more results of the one or more measurements performed as scheduled (wherein the collected metrics data 126 associated with the metrics may be provided by the monitoring service 166, the monitoring manager 124, or some other computing device, to the customer) (Rodriguez, FIG. 4, col. 16, ll. 43-46); and	report the obtained one or more results to the monitoring session and the identified one or more ongoing monitoring sessions (wherein the metric data may be delivered in a message, stored in a document or delivered in a report) (Rodriguez, col. 16, ll. 49-51).
	Regarding claim 19, Rodriguez discloses the network node according to claim 13, further being configured to:	identify a change in a monitoring session (wherein again, identifying whenever a value changes) (Rodriguez, col. 16, ll. 41-41).
	Claims 1-4 and 7 include “method” claims that perform limitations substantially as described in “network node” claims 13-16 and 19, respectively, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Rodriguez discloses the method according to claim 4, wherein the monitoring process comprises:	reconfiguring one or more monitoring sessions taking the indication into account or the identified change (wherein Rodriguez for teaches changing a configuration file for monitoring the metrics) (Rodriguez, col. 3, ll. 36-40, col. 9, ll. 5-9, col. 16, ll. 27-35).
	Claim 26 is directed to a computer program product comprising a non-transitory computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out limitations substantially as described in method claim 1, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as Rodriguez discloses such a computer program product (a computer-readable storage medium such as a read-only memory (“ROM”) 810 or non-volatile RAM (“NVRAM”) for storing basic routines) (Rodriguez, FIG. 8, col. 20, ll. 3-6), claim 26 is rejected under the same rationale.
	Regarding claim 23, Rodriguez discloses a monitoring node for handling monitoring of applications and/or services in a communication network, the monitoring node being configured to (wherein Rodriguez further discloses the collection components/collectors 135) (Rodriguez, FIGS. 1 and 2, col. 9, ll. 12-14):	transmit, to a network node, an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein one or more collectors 135 or collection daemon such as Collectd may specify metrics available for monitoring) (Rodriguez, col. 15, ll. 20-25);	receive, from the network node, data indicating scheduling, in frequency and/or phase, for performing one or more measurements (wherein the metrics are selected by the customer for monitoring, and at least impliedly, as again, the customer may also indicate the frequency of collection) (Rodriguez, col. 16, ll. 17-19 and 39-42);	receiving, from the network node, reconfiguration data for performing one or more measurements (wherein again, instead of requiring the customer to modify a configuration file, or set some other setting, the metrics manager 124 may configure the configuration file (or other settings) on behalf of the customer and may instruct one or more of the collectors 135 to load a plugin that supports collecting metric data 126 of a selected metric. For example, if the collector 135A on the server 170A does not already have a plugin loaded to support the collection of metric data 126 for a selected metric 190 associated with the resources 130A, the metrics manager 124 may instruct the collector 135A to load the plug in that supports the collection. In other examples, the collector 135A may load the plugin in response to the change in configuration settings that specify the metrics to monitor) (Rodriguez, col. 9, ll. 9-25, col. 16, ll. 25-35); and	reconfigure the monitoring node based on the received reconfiguration data (wherein the collectors 135 are configured/reconfigured according to the specified configuration settings) (Rodriguez, col. 9, ll. 17-25).
	Regarding claim 24, Rodriguez discloses the monitoring node according to claim 23, further being configured to:(wherein again, the metrics data for the selected metrics are collected at 412) (Rodriguez, FIG. 4, col. 16, ll. 36-37); and	report, to the network node, result and/or measurement (wherein again, at 416, the collected metrics data 126 associated with the metrics may be provided by the monitoring service 166, the monitoring manager 124, or some other computing device, to the customer, or some other authorized user) (Rodriguez, col. 16, ll. 43-46).
	In addition Claim 11 includes a “method” claim that performs limitations substantially as described in “monitoring node” claim 23, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Watanabe et al. (United States Patent Application Publication No. US 2009/0182866 A1), hereinafter “Watanabe”.
	Regarding claim 18, Rodriguez discloses the network node according to claim 16, but does not explicitly disclose wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request.	In an analogous art, however, Watanabe discloses wherein an indication comprises a stop request (wherein Watanabe teaches that upon reception of the second policy change confirmation message from the system administrator 10, the performance monitoring manager 12 executes a change reflection process, after which the performance monitoring manager 12 discards the first policy, and also discards the correlation information of the first and second policies. The flowchart of FIG. 11 illustrates steps 805 to 810 of the process shown in FIG. 9 in detail) (Watanabe, FIGS. 9 and 11, paragraphs [0179], [0185] and [0236]) and wherein a network node is further configured to:	interrupt provision of one or more results of one or more ongoing monitoring sessions based on the stop request (wherein monitoring of a metric value of the monitoring target 16 based on the first policy and transmission of the monitoring result carried out by the performance monitoring agent 13 are stopped) (Watanabe, paragraph [0236]).	Rodriguez and Watanabe are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez and Watanabe before him or her, to modify the monitoring service 166 of Rodriguez to include the additional limitations of wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request, as disclosed by Watanabe, with reasonable expectation that this would result in enabling dynamically changing monitoring policies, thereby greatly adding to the flexibility and versatility of the monitoring service (See Watanabe, paragraphs [0007]-[0008]).  This method of improving the monitoring Rodriguez was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rodriguez with Watanabe to obtain the invention as specified in claim 18.
	In addition Claim 6 includes a “method” claim that performs limitations substantially as described in “network node” claim 18, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 20, Rodriguez discloses the network node according to claim 18, being configured to:	reconfigure one or more monitoring sessions taking the indication into account or the identified change (wherein Rodriguez for teaches changing a configuration file for monitoring the metrics) (Rodriguez, col. 3, ll. 36-40, col. 9, ll. 5-9, col. 16, ll. 27-35).  The motivation regarding the obviousness of claim 18 is also applied to claim 20.
15.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Wu et al. (United States Patent Application Publication No. US 2017/0295082 A1), hereinafter “Wu”.
Rodriguez discloses the network node according to claim 13, but does not explicitly disclose further being configured to:	request the location of deployment of the application or service from a cloud orchestrator.	However in an analogous art, Wu discloses requesting a location of deployment of an application or service from a cloud orchestrator (wherein policies are utilized to instruct a cloud service/resource orchestrator 118 (See FIG. 1) to allocate or reallocate cloud resources to meet service requirements. Wu teaches that the cloud service/resource orchestrator 118 can orchestrate cloud resource allocation between service requirements and network resource requirements managed by the SDN Controller 120) (Wu, paragraph [0031]).	Rodriguez and Wu are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez and Wu before him or her, to modify the service provider network 120 of Rodriguez to include the additional limitation of requesting a location of deployment of an application or service from a cloud orchestrator, as disclosed by Wu, with reasonable expectation that this would result in enabling auto-scaling operations by adding or removing capacity as needed and based on quality of service (QoS) metrics, resulting in improved throughput and overall network performance (See Wu, paragraph [0006]).  This method of improving the service provider network 120 of Rodriguez was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.Rodriguez with Wu to obtain the invention as specified in claim 21.
	In addition Claim 9 includes a “method” claim that performs limitations substantially as described in “network node” claim 21, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Conclusion
16.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Shevade (USPAT 10,623,285) discloses a multi-mode network health monitoring service whereby a first analysis based on at least a subset of collected health metrics of a monitored resource is performed at the health monitoring service.  If the first analysis indicates that a probability of the monitored resource is in an unhealthy state is above a threshold, a mitigation action that includes directing at least some of the workload away from the monitored resource is implemented (See Shevade, Abstract).  Kodesh (USPAT 10,467,557) discloses a method and system for cloud service business management that includes monitoring cloud services business metrics for a cloud services provider and analyzing the cloud services business metrics. Cloud services business parameters for the cloud services provider then may be acted upon according to the analyzed cloud services business 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441